Citation Nr: 1008545	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for status post 
Caesarian section abdominal scar.  

3.  Entitlement to service connection for a right wrist 
disability.  

4.  Entitlement to an initial compensable evaluation for 
migraine headaches.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from October 1997 to July 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision by the RO 
which, in part, granted service connection for migraine 
headaches; rated noncompensably disabling, and denied service 
connection for tinnitus, an abdominal scar, and a right wrist 
disability.  

In a statement received in August 2008, the Veteran expressed 
dissatisfaction with the January 2008 rating decision 
concerning the initial evaluations assigned for alopecia 
areata, left hallux valgus with bunion, and right hallux 
valgus.  A statement of the case was promulgated in September 
2008.  However, the Veteran did not submit a substantive 
appeal and therefore, the issues are not in appellate status 
and can not be addressed in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran is not shown to have tinnitus at present 
which is related to service.  

3.  The Veteran's right wrist tendonitis and abdominal scar 
are at least as likely as not related to service.  

4.  Since service connection was established, the Veteran's 
migraine headaches are manifested by occasional prostrating 
attacks which are not prolonged or productive of severe 
economic inadaptability.  





CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  An abdominal Caesarian section scar was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

3.  Tendonitis of the right wrist was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

4.  The criteria for an initial increased evaluation to 30 
percent, and no higher, for migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8100 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a 
letter dated in July 2008, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all available private 
medical records have been obtained and associated with the 
claims file.  The Veteran also was examined for VA purposes.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Tinnitus

The Veteran contends that service connection should be 
established for tinnitus based on service incurrence.  When 
examined by VA in December 2007, the Veteran reported a 
history of tinnitus since around 1998, manifested by ringing 
in her ears for about 30 seconds, precipitated by a feeling 
of pressure in the right ear.  She reported a history of 
noise exposure to various mechanical devices in service, 
mostly with hearing protection, and said that she was also 
involved in fire fights with M16 and 9-mm weapons during 
service.  

The service treatment records, including several audiological 
and periodic examinations showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing 
problems, tinnitus, or head injury in service.  The Veteran's 
service separation examination in February 2007, was negative 
for any complaints, abnormalities, or diagnosis referable to 
any hearing problems or tinnitus.  

The first reported complaint of tinnitus was with the filing 
of this claim in May 2007.  When examined by VA in December 
2007, the Veteran reported recurrent episodes of pressure in 
the right ear followed by a whistling sound in both ears 
since about 1998, and rated her symptoms as a two or three on 
a scale of 1 to 10.  On VA audiological examination, the 
Veteran's hearing acuity was within normal limits and speech 
discrimination was excellent, bilaterally.  External and 
middle ear function, external auditory canals, and the 
tympanic membranes were normal, bilaterally.  Immittance 
testing revealed Type A tympanograms, bilaterally, with 
present ipsilateral middle ear muscle reflexes on the right 
side and absent with all other stimulations modes.  The 
diagnosis was tinnitus matched at 6000 hertz.  The 
audiologist indicated that there was no evidence of a hearing 
loss at present and opined that in the absence of a hearing 
impairment, it was less likely than not that the Veteran's 
tinnitus was related to acoustic trauma in service.  The 
audiologist indicated that there were many factors that can 
cause tinnitus, but that a specific etiology could not be 
determined.  

Regarding the Veteran's contentions, the Board notes that she 
is competent to attest to factual matters of which she had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, etc.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  However, 
once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. at 310; see also Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

While the Veteran is competent to report symptoms that she 
has experienced, the Board finds that her assertions of a 
nearly eight year history of tinnitus when examined by VA in 
2007, is inconsistent with the medical evidence of record and 
her prior assertions, and raises serious questions as to her 
ability to provide accurate and reliable information.  

The subjective nature of tinnitus and the fact that it cannot 
be measured by diagnostic or scientific means makes it 
essentially impossible to verify, and is generally diagnosed 
by way of a self-described history.  Tinnitus is often 
associated with hearing loss, ear disease, or a head injury 
or trauma, none of which are present in this case.  

In this case, the Veteran never mentioned any ear problems or 
tinnitus during her nearly 10 years of active service.  In 
fact, on a Report of Medical History for separation from 
service in January 2007, she specifically denied any ear or 
hearing problems and no pertinent abnormalities were noted on 
examination.  In a subsequent Medical Assessment in February 
2007, the Veteran stated that she did not suffer from any 
injury or illness in service for which she did not seek 
medical attention.  The Veteran does not have a hearing loss 
at present, and has no history of a head injury, ear 
infection, or other ear problems in service.  While the 
Veteran reported a history of noise exposure from "fire 
fights" when examined by VA in December 2007, she 
specifically denied that she discharged her weapon during 
combat or that she was exposed to loud noises while serving 
in Iraq, on a Post Deployment Health Assessment in May 2004.  

That the Veteran would suffer from tinnitus for most of her 
nearly ten years of active service, but never seek medical 
attention or even mention her alleged chronic tinnitus is 
simply not believable.  

In this case, the Board finds the VA medical opinion 
persuasive as it was based on a longitudinal review of the 
entire record and included a discussion of all relevant 
facts.  The audiologist offered a rational and plausible 
explanation for concluding that the Veteran's current 
tinnitus was not related to acoustic trauma in service.  See 
Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.)  Moreover the Veteran has 
presented no competent medical evidence to dispute the 
opinion.  Thus, the most probative evidence of record 
consists of the December 2007 VA audiologist's opinion.  

Based on the evidence discussed above, the Board finds that 
the Veteran's assertions regarding her alleged chronic 
tinnitus in service is not supported by any credible evidence 
and is of limited probative value.  Buchanan v. Nicholson, 
supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed 
sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) 
(it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F. 3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered 
in weighing the evidence).  

While the Veteran may believe that she has tinnitus at 
present which is related to service, she has not presented 
any competent medical evidence to support that assertion.  
Direct service connection requires a finding that there is a 
current disability that has a relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of any ear problems, hearing 
loss, or head trauma in service, and no credible or competent 
evidence that any current tinnitus is related to service, the 
Board finds no basis for a favorable disposition of the 
Veteran's claim.  Accordingly, the appeal is denied.  

Abdominal Scar & Right Wrist Disability

The service treatment records showed that the Veteran was 
treated for bilateral wrist problems on several occasion 
during service.  Although initial reports showed treatment 
only for left wrist pain, treatment records beginning in 
February 2007, showed involvement of both wrists.  A report 
from the Charleston Naval Health Clinic in April 2007, 
included a diagnosis of de Quervain tenosynovitis of the 
right wrist.  The service records also showed that the 
Veteran underwent a Caesarian section (C-section) during 
child birth in October 2005, without complication.  

When examined by VA in December 2007, there was a 15- by 1-
mm, light and dark, flat, C-section scar in the lower 
abdominal area which was tender to palpation.  There were no 
ulceration or adhesions, and no functional impairment 
associated with the scar.  There was pain and mild limitation 
of motion of the right wrist, but no weakness or tenderness.  
The diagnoses included residual tender lower abdominal C-
section scar and bilateral wrist tendonitis.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In order to establish service connection the claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the instant case, the evidence showed that the Veteran 
delivered a child by Caesarian section, and was treated for 
and diagnosed with tendonitis of the right wrist during 
service.  The record also showed that the C-section scar was 
tender to palpation, and that she had tendonitis in the right 
wrist when examined by VA shortly after service.  Although 
the VA examiner did not offer any opinion concerning the 
etiology of the Veteran's disabilities, it is readily 
apparent that the disabilities were first manifested in 
service.  

In view of the Veteran's service history and the positive 
findings on VA examination, it is concluded that service 
connection for status post, C-section abdominal scar and 
tendonitis of the right wrist is warranted.  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  
Separate [staged] ratings may be assigned for separate 
periods of time based on the facts found.  

Migraine Headaches

By rating action in January 2008, the RO granted service 
connection for migraine headaches and assigned a 
noncompensable evaluation; effective from July 13, 2007, the 
day following discharge from service, based on evidence of 
treatment for recurring headaches in service and a diagnosis 
of migraine headaches on VA examination subsequent to 
service.  

When examined by VA in December 2007, the Veteran reported 
intermittent headaches about once a week, lasting for about 
an hour, and rated them as a three on a scale of 1 to 10.  
She reported that the headaches were not prostrating and did 
not interfere with her normal daily activities.  She also 
reported flare-ups about once a week, lasting about three 
hours, and said that she had good relief with over-the-
counter medication.  The Veteran reported that she had 
occasional vomiting with the worst headaches and sometimes 
had to go into a dark room and lie down.  The Veteran 
reported that she stayed at home to take care of her infant 
child, and that she had not worked since her discharge from 
service.  

The Veteran is currently assigned a noncompensable evaluation 
for her headache disorder under DC 8100 for migraine 
headaches, which provides for a 50 percent rating with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability; 30 percent with 
characteristic prostrating attacks occurring on average of 
once a month over the last several months; 10 percent with 
characteristic prostrating attacks averaging one in two 
months over the last several months, and a noncompensable 
evaluation with less frequent attacks.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2009).  

In this case, the Board finds that the Veteran's reported 
migraine headaches more closely approximate the criteria for 
a 30 percent evaluation and no higher, since her discharge 
from service.  38 C.F.R. §§ 4.7, 4.21.  Although the Veteran 
reported intermittent headaches about once a week, she 
described them as generally non-prostrating type headaches 
and said that they did not interfere with her routine daily 
activities.  While the Veteran reported flare-ups about once 
a week, she said that they lasted for only about three hours 
and that she had good relief with over-the-counter 
medication.  The Veteran does not claim, nor does the 
evidence of record show completely prostrating headaches or 
prolonged attacks productive of what could be characterized 
as severe economic inadaptability that would warrant a rating 
in excess of 30 percent under the regulatory criteria.  The 
Veteran stays at home to care for her child and has not been 
otherwise employed since her discharge from service.  Based 
on the Veteran's description, the Board finds that her 
migraine headaches more nearly approximate the criteria for a 
30 percent evaluation and no higher.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  If the criteria reasonably describe the veteran's 
disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, adequate 
and referral for an extraschedular rating is not required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2009).  

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule ratings are, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  Further, in this case, the record does 
not reflect frequent periods of hospitalization because of 
the service-connected headaches, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  The Veteran does not claim, nor 
does evidence of record show any periods of hospitalization 
for her migraine headaches.  Further, the Veteran has not 
submitted any credible evidence showing that her migraine 
headaches have markedly interfered with her employment 
status.  Thus, the evidence of records does not reflect any 
factor which takes the Veteran outside of the norm, or which 
presents an exceptional case where her currently assigned 
disability rating is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

The Board also has considered whether the Veteran was 
entitled to staged ratings for her migraine headaches.  
However, upon review of all the evidence of record, the Board 
finds that at no time since service connection was 
established, has the Veteran's headaches been more or less 
disabling than is reflected in the 30 percent evaluation 
assigned.  









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for tinnitus is denied.  

Service connection for a residual scar, status-post Caesarian 
section is granted.  

Service connection for tendonitis of the right wrist is 
granted.  

An initial evaluation to 30 percent for migraine headaches is 
granted, subject to VA laws and regulations concerning the 
payment of monetary benefits.  




____________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


